 

 

Exhibit 10.3

 

 

 



SECOND AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS SECOND AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this "Second
Amendment") is made as of October 16, 2012, by and between WRI CAPITAL GROUP II
LLC, a Georgia limited liability company (“Seller”), and REVEN ACQUISITIONS,
LLC, a Delaware limited liability company (“Buyer”) with reference to the
following recitals:

 

RECITALS

 

A. Seller and Buyer entered into that certain Single Family Homes Real Estate
Purchase and Sale Agreement, dated as of July 30, 2012, and that certain First
Amendment to Real Estate Purchase and Sale Agreement dated as of August 14, 2012
(collectively, the "Purchase Agreement"), pursuant to which Seller agreed to
sell and Buyer agreed to purchase from Seller, that certain real property
consisting of nine (9) single family homes, in the City of Atlanta, Georgia, and
which is more particularly defined in the Purchase Agreement as the “Property,”
all upon the terms and subject to the conditions contained in the Purchase
Agreement.

 

B. Seller and Buyer have agreed to amend the Purchase Agreement as set forth in
this Second Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in reliance on the foregoing recitals, and in consideration of
the mutual covenants contained herein, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, Seller
and Buyer hereby agree as follows:

 

1.                  Definitions. All initially-capitalized terms used in this
Second Amendment without definition shall have the meanings given such terms in
the Purchase Agreement.

 

2.                  Initial Closing. Buyer and Seller agree that the Closing
will occur in stages. Buyer shall acquire the following five  (5) homes which
comprise a portion of the Property under the Purchase Agreement (collectively,
the “Initial Five Homes”) upon three (3) days prior notice to Seller, at the
prices set forth in this Section 2. The remaining four (4) individual homes
which comprise the Property (the “Remaining Homes”) shall remain subject to the
terms of the Purchase Agreement.

 

Address Purchase Price 1. 7220 Little Fawn Parkway Palmetto, Georgia $64,369 2.
5242 Station Circle, Norcross, Georgia $68,155 3. 615 Cowan Road Covington,
Georgia $70,048 4. 110 Bear Run Ct Palmetto, Georgia $64,369 5. 4860 Lost Colony
Stone Mountain, Georgia $68,155

 

 



 

 

 

 

3.                  Repairs to the Initial Five Homes. Seller shall perform the
repair work for each of the Initial Five Homes listed below (the “Repair Work”)
in a good and workmanlike manner within thirty days following the date of
closing with respect to each particular home. Seller shall deliver a notice to
Buyer immediately upon completion of the Repair Work with respect to each of the
Initial Five Homes, certifying that the Repair Work with respect to such home
was completed properly. In the event the Repair Work for any of the Initial Five
Homes is not timely completed to the reasonable satisfaction of Buyer, Buyer
shall receive a credit against the Purchase Price of the Remaining Homes in an
amount equal to the cost of performing the work at current market rates.

 

Address Repair Work 1. 7220 Little Fawn Parkway Palmetto, Georgia Repair front
columns, repair small leak, fix rear deadbolt, front door latch/frame. 2. 5242
Station Circle, Norcross, Georgia Install disconnect for shed, properly secure
band board at deck, laterally secure deck, reconnect air duct at furnace,
properly terminate loose wiring under sink, ensure power the second floor right
bedroom is in fully functioning condition, ensure air intake in mechanical room
is adequately sized, install GFCI outlets in kitchen and master bathroom, bolt
shut the sliding glass door on the second level.  3. 615 Cowan Road Covington,
Georgia Clean up debris in yard, trim the tree where the electrical wires run
through, secure gas lines in attic. 4. 110 Bear Run Ct Palmetto, Georgia Plant
ground cover in all areas experiencing erosion, secure front porch posts,
replace damaged fascia boards, ensure the vent fan in the attic is in good
working order, install missing downspouts, support chimney, install missing
junction box covers, repair GFCI in the hall bathroom, cut trees at electrical
entrance wires. 5. 4860 Lost Colony Stone Mountain, Georgia Fix loose balusters
and install lateral bracing, eliminate mold in mechanical closet, ensure that
the water heater is in good working order.

 

 4.                  Deposit. Buyer has previously deposited into Escrow the
Deposit in the amount of Twenty Thousand and 00/100 Dollars ($20,000.00). Buyer
shall receive a credit against the Purchase Price of the Initial Five Homes in
the amount equal to the Deposit.

 

5.                  Counterparts. This Second Amendment may be executed in
counterparts, each of which shall be an original and when all counterparts are
taken together they will constitute one and the same agreement.

 

 

2

 



 

6.                  Electronic Signatures. Seller and Buyer may deliver their
respective signatures to this Second Amendment by facsimile, e-mail, or other
electronic transmission. A party that receives an executed signature page from
the other party by electronic transmission may rely upon that signature page as
if it was a signed original.

 

IN WITNESS WHEREOF, each party hereto has caused this Second Amendment to be
duly executed on its behalf as of the day and year stated above.

 

 

 

SELLER:

WRI CAPITAL GROUP II LLC,

a Georgia limited liability company

 

  

 

By:   /s/ Lance Popp                                            

Name:    Lance Popp

Its:         Manager

 

 

 

 

BUYER:

REVEN ACQUISITIONS, LLC,

a Delaware limited liability company

 

 

 

By:  /s/ Chad Carpenter                                      

Name: Chad Carpenter

Its: Chief Executive Officer

 

 

 

 

 

 



3



 